Citation Nr: 0738478	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-38 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to service connection for a sinus disability, to 
include a nose injury.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Billie J. Grey


INTRODUCTION

The veteran served on active duty from July 1961 until July 
1963.

The matter comes before the Board of Veterans Appeals (BVA or 
Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York 
denying service connection for a sinus condition. 

The veteran requested a Travel Board hearing which was held 
in September 2006, before the undersigned Acting Veterans Law 
Judge. A transcript of the testimony offered at the hearing 
has been associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
prior to issuing its decision in this matter.  Essentially, 
the veteran contends that his currently diagnosed sinus 
condition is the direct result of an injury during basic 
training.  The veteran states that he did not report the 
injury due to a language barrier and intimidation.  The 
veteran's service medical records (SMR) have been obtained, 
including entrance and separation examinations.  The SMRs 
show treatment for an upper respiratory tract infection but 
are silent with respect to a sinus condition.  Examinations 
in 1964 when the veteran completed a 2 week reserve 
obligation are also silent concerning a sinus condition.  

It appears, however, that pertinent medical records are not 
presently of record.  The veteran's VA medical records show 
that the veteran first complained of a sinus condition in 
April 2004.  The treatment notes from June 2004 from the 
Bronx VA Medical Center include a statement from the treating 
clinician that "it is more likely than not that the 
patient's nasal obstruction is due to trauma sustained while 
in military service."  Subsequent treatment records indicate 
that the veteran was to be scheduled for a septoplasty and 
turbinate reduction due to a "long history of nasal 
obstruction."  No records related to this surgery are of 
record.  Accordingly, upon remand, any surgical and related 
records, including any pertinent treatment records, related 
to treatment received for sinus/nose conditions from June 
2004 to the present should be obtained.  

In addition, the veteran reports that he began receiving 
treatment for his sinuses a few months after being discharged 
from the service.  He specifically states that he was treated 
by the VA Medical Center (VAMC) in Manhattan in 1964, but 
records of such treatment are not presently associated with 
the claims file.  In this regard, it is noted that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an attempt must be made to obtain these 
records on remand.  See 38 U.S.C.A. § 5103A(b).  

In November 2004, the veteran's representative submitted a 
statement reporting that he was hospitalized twice in service 
for respiratory/nasal conditions and injuries.  The first 
hospitalization occurred while he was stationed at Fort Dix, 
New Jersey, for basic training sometime during the period of 
July 24, 1961, to October 19, 1961.  The second 
hospitalization occurred during a five day period at Fort 
Lee, Virginia, in July 1962.  While an unsuccessful attempt 
was made to obtain records from the second period of 
hospitalization from the National Personnel Records Center 
(NPRC), it is not clear from the response provided by NPRC as 
to whether a search was made of both the records filed under 
the veteran's name and those filed under the name of the 
hospital.  Accordingly, an additional attempt needs to be 
made to obtain these records for both reported periods.  See 
38 U.S.C. § 5103A(b)(3).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the notice provided to the veteran did not 
address either the rating criteria or effective date 
provisions that are pertinent to his service connection 
claim.  Accordingly, on remand, a new notice needs to be 
provided.  

Accordingly, this case is REMANDED for the following actions:

1.	Send the veteran a legally adequate 
VCAA notice in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

2.	The veteran should be contacted and 
asked to identify all sources of 
treatment or evaluation for a sinus 
condition and/or nose injury that he 
has received from the date of discharge 
to present.  An appropriate release 
should be obtained for any private 
records not presently of record.  All 
records obtained should be associated 
with the claims file.  

3.	Obtain copies of all treatment received 
for the sinus/nose injury conditions 
from the Manhattan VAMC in 1964, and 
from the Bronx VAMC and related 
outpatient clinics from June 2004 to 
the present, including the surgical and 
related reports for a septoplasty and 
turbinate reduction that was scheduled 
to be conducted.  

4.	A request should be made to the NPRC 
for records of in-service 
hospitalization and treatment received 
for respiratory/nasal conditions and 
injuries during the periods of 
(1) July 24, 1961, to October 19, 1961, 
at Fort Dix, New Jersey; and (2) during 
a five day period in July 1962 at Fort 
Lee, Virginia.  Searches must be made 
by the NPRC of both the records filed 
(1) under the veteran's name and (2) 
those filed under the name of the 
hospital.  All efforts made should be 
fully documented in the record.  

5.	Following the completion of the above 
development, the veteran should be 
scheduled for Nose, Sinus, Larynx, and 
Pharynx examination.  The claims folder 
must be made available to the examiner 
for review.  All indicated tests, if 
any, should be accomplished and all 
pertinent findings reported in detail.  
The examiner is specifically requested 
to provide an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability or 
greater) that any current sinus/nose 
disability is related to an event, 
injury, or disease during service.  As 
part of expressing her or his opinion, 
the examiner is requested to address 
and comment upon the June 2004 nexus 
opinion contained in the VA treatment 
records.  A supporting rationale should 
be provided for all opinions expressed.  

6.	Thereafter, the veteran's case should 
be re-adjudicated.  If the claim 
remains denied, a supplemental 
statement of the case should be 
provided to the veteran and his 
representative, and an appropriate 
period of time provided to respond.  
The case should then be returned to the 
Board, if in order, for further review.

An appellant has the right to submit additional evidence and 
argument on a remanded matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (7).



